Citation Nr: 0941237	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-31 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches, neck pain, and back pain.  

3.  Entitlement to individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956. 
 
This matter comes before the Board of Veterans Appeals 
(Board) from a February 2008 rating decision, which denied 
the Veteran's claims for service connection and TDIU.  

The Veteran testified before the undersigned during a June 
2009 video conference hearing.  A transcript of the 
proceedings has been associated with the claims file.  

During the pendency of this appeal, the Veteran's claim of 
entitlement to service connection for a left arm scar was 
granted and assigned a noncompensable disabling rating.  As 
such, that issue is not before the Board.  

The issue of entitlement to service connection for residuals 
of a head injury, to include headaches, neck pain, and back 
pain requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's myasthenia gravis was not manifest during 
service; and, the most competent evidence is against the 
finding that myasthenia gravis had its onset in service or is 
otherwise etiologically related to any in-service event or 
injury.  


2.  The criteria for assignment of TDIU are not met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
  

CONCLUSIONS OF LAW

1.  Myasthenia gravis was not incurred in or aggravated by 
service.  38 U.S.C.A. 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  Residuals of a head injury, to include degenerative 
changes of the Veteran's cervical spine, were not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

3.  The criteria for a grant of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, 
letters dated in September 2007 and November 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
private medical records identified by the Veteran have been 
obtained to the extent possible.  The Veteran testified 
during his June 2009 hearing that all his service treatment 
records from his period of active service were destroyed in a 
1973 fire that occurred at the National Personnel Records 
Center.  However, a review of the record indicates that the 
Veteran's entrance examination, sick call treatment records, 
chronological records of medical care, dental records, and 
discharge examination have been associated with the claims 
file.  It appears that the Veteran's service treatment 
records are available and have been associated with the 
claims file.  

Further, the Veteran indicated that he currently receives 
retirement benefits from the Social Security Administration 
(SSA).  He stated that he previously received disability 
benefits for a disability unrelated to the disability 
currently on appeal.  Transcript at 9-10.  There is no 
indication that the records in possession of the SSA are 
relevant to the instant claim.  The Board concludes that the 
duty to assist does not require the Veteran's SSA records to 
be associated with the file.  See Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005) (noting that the Secretary has a 
duty to assist in obtaining relevant and adequately 
identified records).  The Veteran has at no time referenced 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to his claims.  Indeed, the Veteran and 
his representative specifically indicated that they felt 
there would be no probative value in obtaining his records 
from the SSA.  Transcript at 10.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.  Moreover, as discussed in 
detail below, the most evidence (private medical opinion) is 
against the finding that the Veteran's myasthenia gravis is 
related to his active service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(Fed. Cir. 2007).

II.	Service Connection

The Veteran contends that an in-service head injury caused 
his myasthenia gravis.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) generally medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Post-service medical records indicate that the Veteran has 
been diagnosed with myasthenia gravis.  Hickson element (1) 
has been met. 
	
Turning to element (2) of the Hickson analysis, the medical 
evidence of record, the Veteran's service treatment records 
are silent as to complaints, treatment, or diagnosis of 
myasthenia gravis or a head injury.  His September 1953 
service entrance examination indicates normal neurological 
findings.  A service treatment note dated in June 1956 
provides that the Veteran complained of a sore back.  
However, his August 1956 discharge examination again provides 
for normal neurological findings.  The Veteran does not 
contend otherwise.  Rather, he argues that his myasthenia 
gravis, which was diagnosed many years after service, is the 
result a purported inservice head injury.

Post-service medical records show that the Veteran was 
diagnosed with myasthenia gravis in April 2007.  In a 
September 2007 letter, the Veteran's private treating 
physician indicated that the cause of the Veteran's 
myasthenia gravis is unclear but likely occurs in people who 
have a life-long predisposition to over-activity of the 
immune system.  The examiner further opined that it is 
unlikely that any in-service head injury caused the Veteran's 
myasthenia gravis.  Private treatment records from Barnes 
Jewish Hospital indicate continued treatment for the 
Veteran's myasthenia gravis from August 2007 to September 
2007.  However, these documents do not include an opinion as 
to the etiology of the Veteran's myasthenia gravis.  

VA treatment records are silent as to any treatment for 
myasthenia gravis.  The medical records are completely silent 
for any indication that the Veteran's myasthenia gravis is 
related to service.

During his June 2009 video conference hearing, the Veteran 
testified that he was hit in the head with a belt buckle in 
service causing him to lose consciousness.  He alleged that 
this injury thereafter caused frequent headaches, neck pain, 
and back pain, as well as myasthenia gravis, which interferes 
with his speech, causes his eye lids to droop, and precludes 
him from carrying objects or walking any distance as he feels 
fatigue and weakness.  With respect to the Veteran's 
allegations, a layman is generally incapable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim for service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Board finds that the Veteran is 
competent to testify that he suffered an in-service head 
injury as well as headaches and neck pain thereafter.  He is 
also credible to recount these in-service events, to include 
being struck in the head.  

However, unlike the varicose veins in Barr or dislocated 
shoulder in Jandreau, myasthenia gravis is not a condition 
capable of lay diagnosis, much less the type of condition 
that can be causally related to military service.  See 
Espiritu, supra.  See also Woelhaert v. Nicholson, 21 Vet App 
456 (2007).  As such, he is not competent to diagnose or 
opine as to the etiology of this disorder.  Moreover, as 
discussed above, the September 2007 opinion from his treating 
neurologist indicated that it was unlikely that his 
myasthenia gravis was related to his in-service head injury.

The Veteran also testified that medical professionals have 
told him it is possible that the myasthenia gravis is related 
to an in-service head injury.  He has not produced any such 
evidence.  Moreover, hearsay medical evidence does not 
constitute competent medical evidence. Warren v. Brown, 6 
Vet. App. 4 (1993); see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("What a physician said, and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence.").  

Furthermore, the Board finds that the Veteran's statements 
regarding the continuity of his symptoms are contradicted by 
the absence of any complaints of muscle spasms, other 
neurological problems, headaches, or neck or back pain until 
many years after service discharge.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the medical evidence 
outweighs the Veteran's statements regarding continuity of 
symptoms offered many years after service.  In sum, the Board 
accords the Veteran's arguments limited probative value.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

There is no indication that the Veteran's purported in-
service head injury has resulted in his myasthenia gravis.  
As such, the preponderance of the evidence is against a nexus 
between service and his myasthenia gravis or residuals of a 
head injury.  Service connection must be denied on a direct 
basis.  See Hickson, supra.


The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for 
myasthenia gravis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied on direct 
and presumptive bases.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.	TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is service-connected for a scar of his left 
forearm, rated as noncompensable.  The Veteran does not meet 
the schedular criteria listed in 4.16(a) at any time.

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
Veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a). The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b). The 
rating board did not refer this case for extra-schedular 
consideration.

The Veteran's main areas of difficulty appear to lie with 
non-service connected disabilities.  As provided above, the 
Veteran brought claims of service connection for residuals of 
a head injury and myasthenia gravis in August 2007, which 
were denied above.  The Veteran testified during the June 
2009 hearing that his myasthenia gravis precludes him from 
maintaining any employment.  

Turning to his employment history, the Veteran indicated, in 
his August 2007 formal claim that he worked as a transport 
driver from the spring of 2005 until November 2006.  The 
claim indicates that he lost 180 days of employment due to 
his disabilities.  The Veteran also testified that he was 
forced to retire in 2006 due to a bilateral foot disorder, 
but that his myasthenia gravis played a predominant role in 
his continued unemployment.  He made no mention of his 
service connected scar.

In November 2007, the RO requested that the Veteran submit 
information regarding his employment.  However, this request 
was unanswered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)(noting that "[t]he duty to assist is not always a 
one-way street").  Because the Veteran has not assisted in 
his appeal, he has lost his opportunity to develop this claim 
and the claim will be based upon the evidence of record.  See 
38 C.F.R. § 3.655 (2009).

Further, the medical evidence does not show that his service 
connected forearm scar impacts his employability.  The 
Veteran was afforded an August 2008 VA examination to assess 
the existence and severity of his left forearm scar.  While 
the medical evidence indicates the existence of a left 
forearm scar, there was no pain indicated, no adherence to 
underlying tissue, and no area of induration or inflexibility 
of the skin in the area of the scar.  There is also no 
limitation of motion or other limitation of function caused 
by the scar.  There is no indication that employment is 
beyond his capacity based solely upon this service connected 
disability.  To the extent that other non-service-connected 
disabilities prevent him from working, they are beyond the 
scope of this claim.

The objective evidence as to the severity of the Veteran's 
service-connected condition does not show that the conditions 
would prevent him from being employed.  In this case, the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disability alone makes him 
unemployable.  The only medical evidence of record shows that 
his service-connected condition is not of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question 
is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not 
whether the Veteran can find employment.  See 38 C.F.R. § 
4.16(a).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the Veteran's service-
connected disorder.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorder, even when his disability is assessed in the context 
of subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable. See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER


Entitlement to service connection for myasthenia gravis is 
denied.  

Entitlement to TDIU is denied.  


REMAND


As previously noted, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

With respect to his claim for the residuals of a head injury, 
to include headaches, neck pain, and back pain, the Board 
notes that the Veteran has been diagnosed as having 
degenerative changes of the cervical spine, which appears to 
be the culprit for his neck pain.  The Board also accepts the 
Veteran's testimony as to experiencing chronic headaches and 
to have injuring his head in service.  Also of record is a 
September 2007opinion wherein a neurologist indicated that 
the Veteran's in-service head injury "may well be 
responsible for the neck pain and headaches that he 
experiences."  While clearly speculative in nature, the 
September 2007 opinion does trigger VA's duty to provide him 
with a VA examination.   See McLendon, supra.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's most 
recent VA treatment records since July 
2008.

2.  Schedule the Veteran for appropriate 
medical examination(s) of his claimed 
residuals of a head injury, to include 
headaches and neck pain (degenerative 
disc disease of the cervical spine).  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.

Based on an examination of the Veteran 
and complete review of the claims, the 
examiner should provide an opinion as to 
whether it is as least likely as not that 
any current headache disability or neck 
disorder, to include degenerative changes 
of the cervical spine, had their onset 
during his active service or are 
otherwise etiologically related to his 
active service, to include as being a 
residual of a head injury.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


